        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KATHRYN KEICH                                  Case No. 5:19-cv-02764-JDW

              Plaintiff,

       v.

 WORLDWIDE EXPRESS HOLDINGS,
 LLC, et al.,

              Defendants.


                                   MEMORANDUM

      The question in this case is not whether Worldwide Express Operations LLC

(“WWEO”) treated Kathryn Keich unfairly. The question is whether it acted illegally.

That’s a crucial distinction. The law only prohibits conduct that’s illegal. In an at-will

employment relationship, many things that someone might describe as “unfair” are

legal, and it’s up to the free market to sort it out. Ms. Keich has pointed out many

practices at WWEO that one might deem unfair. But she has no evidence to support

any of her claims that WWEO or any of its corporate affiliates violated the law. The

Court will therefore grant Defendants’ summary judgment motions.

I.    FACTS

      A.     The World Wide Express Entities

      There are several Worldwide Express entities in this case. The Parties have not

put in the summary judgment record their exact relationship. Defendants’ reference

WWEX Uni Topco Holdings LLC (“TopCo”) as the ultimate parent company for the

venture. Their corporate disclosure statement (ECF No. 5) explains that WWEO owns
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 2 of 15




WWEX Franchise Holdings, LLC (“WWEX”). SMB Shipping Logistics LLC is a

corporate affiliate, though the parties do not explain where it fits in the corporate

structure. In their summary judgment motion, Defendants assert that SMB is now

known as Worldwide Express, LLC. The Court will refer to the entity as “SMB.”

      B.     The Terms And Compensation Of Ms. Keich’s Employment At
             WWEO

      Prior to 2017, Ms. Keich worked as Director of Credit and Collections for Fusion

Partners, a Worldwide Express franchisee. In 2017, a Worldwide Express entity

acquired Fusion. During discussion of that acquisition, WWEO’s Chief Operating

Officer Joel Clum promised Ms. Keich that her compensation would not go backwards

if she were to continue in her position after the acquisition. Relying on that promise,

Ms. Keich accepted the offer and became WWEO’s Director of Credit and Collections.

When Ms. Keich joined WWEO, she was awarded Class B and Class C membership

units in TopCo. (Id.) Unlike Class A units, Ms. Keich’s right to continued ownership of

these units depended on her continued employment with WWEO.

      WWEO maintained an employee handbook that applied to Ms. Keich. The 2018

Employee Handbook required that employees raise ethical concerns with WWEO’s

senior management. The Handbook included a Whistleblower Policy that provided,

“If an employee becomes aware of an actual or perceived illegal, dishonest, or

fraudulent activity, the employee must contact the Vice President of Human Resources

or General Counsel and report the concern in writing.” (ECF No. 45-4 at 5.) The Policy

also stated that WWEO “will neither retaliate against a whistleblower nor tolerate such

retaliation by employees or supervisors. . . .” (Id.) And it included an Antiretaliation

Policy that says that the “Company does not tolerate retaliation against employees

                                           2
         Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 3 of 15




who in good faith raise concerns or questions regarding a potential violation of the

Company’s standards of conduct . . . (Id.)

        At Fusion, Ms. Keich reported to Steven Backlund. Ms. Keich continued to report

to him at WWEO until he resigned in the Summer of 2017. Ms. Keich grew concerned

about Mr. Baklund’s resignation and her growing responsibilities. She had a

conversation with WWEO’s then-Chief Financial Officer Robert Rose. Mr. Rose told

Ms. Keich that TopCo had agreed to award her Class B membership units. Although

Ms. Keich followed up in an email, she never received Class B membership units in

TopCo. She was also never offered an opportunity to buy Class A shares. But in 2018,

Ms. Keich learned that male Directors of Sales had the opportunity to purchase Class

A membership units in TopCo. She later learned that WWEO paid them more than her,

too.

        Ms. Keich was responsible for collections for WWEO and some of its affiliates,

including SMB. Ms. Keich was also responsible for making recommendations

regarding WWEO and its affiliates’ bad debt allowance. She supervised employees,

hosted meetings to “educate sales personnel about collections issues,” and attended

Director of Sales’ meetings. (ECF No. 45-2 at ¶ 17.) In contrast to Ms. Keich’s position,

WWEO’s Directors of Sales led the organization’s sales force and ensured that sales

objectives were met. Mr. Baklund, testified that Ms. Keich’s position “required

substantially equal skill” to that of Director of Sales. (ECF No. 45-15 at 3.) “Both

positions required the same type of experience in understanding customers, and both

positions required excellent communication skills in dealing with those customers.”

(Id.)


                                             3
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 4 of 15




       C.     Ms. Keich’s Concerns Over WWEO’s Bad Debt

       In late 2017, Ms. Keich grew concerned that WWEO and its affiliates “were

artificially inflating their accounts receivable and (thus artificially decreasing their

bad debts.)” (ECF No. 45-2 at ¶ 18.) Ms. Keich reported her concerns to her supervisor

Kathy Tiritilli. But, for the most part, Ms. Tiritilli ignored them. By the Fall of 2017, Ms.

Kiech believed that the way WWEO allocated its debt raised “serious ethical

concerns.” (Id. at ¶ 25.) After raising her concerns with Ms. Tiritilli, Ms. Keich

escalated them via email to Mr. Rose. Mr. Rose remanded the discussion back to Ms.

Tiritilli, who talked to Ms. Keich about her job status at WWEO. Ms. Keich found Ms.

Tiritilli unresponsive to her concerns, so she decided to present her concerns directly

to the company’s management.

       D.     The End Of Ms. Keich’s Employment

       On January 31, 2019, Ms. Keich sent an email titled “Time to part ways” to

WWEO’s CEO and General Counsel (the “January 31 Email”). (ECF No. 34-1 at Ex.

31.) In the email, Ms. Keich outlined her concerns about company’s handling of the

bad debt allowance, as well as her complaints that she was inadequately

compensated. Specifically, Ms. Keich inquired “what formula or parameters were

used to determine who Worldwide Express/SMB offered equity buy in opportunity .

. ..” (Id.) She also wrote that she “wasn’t offered this equity buy in opportunity,” noting

that “hopefully [she] was the only one overlooked.” (Id.) Ms. Keich also inquired how

WWEO determined market value for salaries and whether WWEO used “market value

for evaluating all director positions.” (Id.) In closing, Ms. Keich asked to negotiation a

separation package while she remained in her position. A few days later, Mr. Rose


                                             4
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 5 of 15




emailed Ms. Keich asking her not to return to work on the following day and noting

that “it is highly unusual. . . for an employee to resign and then ask for severance

package. . ..” (Id. at Ex. 34.)

       E.     Procedural History

       Ms. Keich filed this action on June 25, 2019. In an Amended Complaint, she

asserts claims under the Equal Pay Act, Title VII, and the Pennsylvania Human

Relations Act on the basis on gender-based discrimination. She also asserts a common

law breach of contract claim and a claim based on Pennsylvania Wage Payment and

Collection Law. She asserts all of these claims against WWEO. In addition to her

claims against WWEO, Ms. Keich asserts five claims against WWEO’s affiliates,

WWEX, SMB, and TopCo: (1) breach of contract against WWEX and SMB; (2) violation

of EPA against WWEX; (3) violation of Title VII against WWEX; (4) violation of PHRA

against WWEX; and (5) violation of WPCL against WWEX. WWEO filed a motion for

summary judgment, arguing that Ms. Keich does not have evidence to support any of

her claims. In addition, WWEX, SMB, and TopCo filed a separate motion arguing that

they cannot be liable to Ms. Keich because they did not employ her. Both motions are

ripe for decision.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) permits a party to seek, and a court to

enter, summary judgment “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[T]he plain language of Rule 56[(a)] mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who


                                         5
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 6 of 15




fails to make a showing sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of proof at trial.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quotations omitted). In ruling on a summary

judgment motion, a court must “view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the [summary judgment] motion.’” Scott v.

Harris, 550 U.S. 372, 378 (2007) (quotation omitted). However, “[t]he non-moving party

may not merely deny the allegations in the moving party’s pleadings; instead he must

show where in the record there exists a genuine dispute over a material fact.” Doe v.

Abington Friends Sch., 480 F.3d 252, 256 (3d Cir. 2007) (citation omitted). The movant

is entitled to judgment as a matter of law when the nonmoving party fails to make such

a showing. See Celotex, 477 U.S. at 323.

III.   ANALYSIS

       A.    EPA Claim

       Claims under the EPA follow a two-step burden-shifting paradigm. See Stanziale

v. Jargowsky, 200 F.3d 101, 107 (3d Cir. 2000). The plaintiff must first establish a prima

facie case by showing that an employer paid different wages to employees of the

opposite sex for performing “equal work. . . .” Id. If the plaintiff establishes the prima

facie case, “[t]he burden of persuasion then shifts to the employer to demonstrate the

applicability of one of the four affirmative defenses” that the EPA specifies. Id.

(emphasis in original).

       Under the EPA, “equal work” is “work of substantially equal skill, effort and

responsibility, under similar working conditions.” Id. at 107 (citing E.E.O.C. v. State of

Del. Dep't of Health & Soc. Servs., 865 F.2d 1408, 1413-14 (3d Cir. 1989)). The terms


                                            6
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 7 of 15




skill, effort, and responsibility “constitute separate tests, each of which must be met

in order for the equal pay standard to apply.” 29 C.F.R. § 1620.14. “The crucial finding.

. . is whether the jobs to be compared have a ‘common core’ of tasks, i.e., whether a

significant portion of the two jobs is identical.” Brobst v. Columbus Servs. Int’l, 761

F.2d 148, 156 (3d Cir. 1985). “The inquiry then turns to whether the differing or

additional tasks make the work substantially different.” Id.

      Ms. Keich contends that in her position as Director of Credit and Collections

she performed “equal work” to the Director of Sales. To support this conclusion, Ms.

Keich relies on the Declaration of Steven Baklund, her former supervisor, who testified

that the jobs of Director of Credit and Collections and Director of Sales require

“substantially equal skills” and shared “a common core of skills.” But equal skill alone

is not enough to establish a prima facie EPA claim. There must also be enough overlap

between the two positions to make them equal.

      Ms. Keich does not present any evidence to show that the two positions—

Director of Credit and Collections and Director of Sales—shared overlapping

responsibilities. To the contrary, the record establishes that Directors of Sales were

responsible for generating new business and attracting new customers while Ms.

Keich, in her role as Director of Credit and Collections, was not. Although Ms. Keich

suggests that both the Director of Credit and Collections and the Directors of Sales

were responsible for supervising employees and communicating with customers, that

argument is not enough. Many management-level employees supervise employees,

but not all management-level employees are comparable under the EPA. Ms. Keich

fails to show that supervising employees in debt collection is akin to supervising a


                                           7
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 8 of 15




sales force. Many employees talk to customers, too, but that does not make them

comparable. Instead, Ms. Keich would have to show that she was responsible for the

same type of communications as the Directors of Sales, and she has not. She

communicated about collections, and Directors of Sales communicated about sales.

The two are not the same. Ms. Keich fails to carry her burden of showing that she and

her comparators performed equal work.

       B.     Title VII and PHRA Claims

       The Court analyzes Ms. Keich’s Title VII and PHRA claims coextensively. See

Atkinson v. LaFayette Coll., 460 F.3d 447, 454 n.6 (3d Cir. 2006). The three-step

McDonnell Douglas burden-shifting framework applies to those claims. See Nagle v.

RMA, The Risk Mgmt. Ass’n, 513 F. Supp.2d 383, 388 (E.D. Pa. 2007). Under this

framework, the plaintiff must first establish a prima facia case of discrimination or

retaliation. Id. at 388, 390. If the plaintiff carries this initial burden, the burden shifts to

the employer to articulate a legitimate, nonretaliatory or nondiscriminatory reason for

its action. Id. at 388.(citing McDonnell Douglas, 411 U.S. 792, 802-804 (1973)). If the

employer articulates such a reason, the burden shifts back to the plaintiff to show by

competent evidence that the articulated reason is pretextual. Id.

              1.      Discrimination

       To state a prima facie case of discrimination, a plaintiff must show (1) she is a

member of a protected class, (2) she was qualified for her position, (3) she suffered

an adverse employment action, and (4) the action occurred under circumstances that

could give rise to an inference of intentional discrimination. Burton v. Teleflex Inc., 707

F.3d 417, 426 (3d Cir. 2013). Defendants do not dispute that Ms. Keich is a member of


                                               8
        Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 9 of 15




a protected class and was qualified for her position. They dispute the latter two

elements, though.

      Ms. Keich has offered evidence that she was paid less than male colleagues in

other departments. That lower pay could be an adverse employment action. But as

discussed above, she has not shown that those colleagues performed equal work.

Without evidence that the work was equal, or some other evidence of discrimination,

Ms. Keich cannot establish that the action occurred under circumstances giving rise

to an inference of discrimination. See Aman v. Cort Furniture Rental Corp., 85 F.3d 1074,

1087 (3d Cir. 1996).

             2.     Retaliation

      A prima facie retaliation claim requires a plaintiff to demonstrate that (1) she

engaged in a protected activity; (2) she suffered an adverse employment action; and

(3) there was a causal connection between the participation in the protected activity

and the adverse action. Nelson v. Upsala College, 51 F.3d 383, 386 (3d Cir. 1995) (citing

another source). Protected activity includes informal complaints to management

about discriminatory employment practices. See Curay-Cramer v. Ursuline Acad. Of

Wilmington Del., Inc., 450 F. 3d 130, 135 (3d Cir. 2006). While the message need not

expressly use the term discrimination, “it must be possible to discern from the context

of the statement that the employee opposes an unlawful practice.” Id. (citing another

source). “[A] general complaint of unfair treatment that cannot be reasonably

construed as relating to alleged discrimination is not enough.” Id.

      WWEO argues that Ms. Keich failed to identify any protected activity to make

out a prima facie retaliation claim. Ms. Keich did not respond to WWEO’s arguments


                                           9
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 10 of 15




on this issue. And the Court cannot find any protected activity on the record. To the

extent that Ms. Keich relies on it, the January 31 Email is not protected activity. In

her email, Ms. Keich complained about disparity in compensation and inquired how

WWEO arrived at its compensation structure. But Ms. Keich neither suggested that

this disparity resulted from discrimination nor claimed that men made more money

than she did. Based on these facts, a reasonable factfinder could not conclude that

Mr. Keich was accusing WWEO of discrimination.

      C.      State Law Claims

             1.     Pennsylvania Wage Payment and Collection Law

      The WPCL “does not create a right to compensation.” De Asencio v. Tyson

Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003), as amended (Nov. 14, 2003) (citations

omitted). Instead it “provides a statutory remedy when the employer breaches a

contractual obligation to pay earned wages.” Id. “[T]he contract between the parties

governs in determining whether specific wages are earned.” Id. Thus, a “prerequisite

for relief under the WPCL is a contract between employee and employer that sets forth

their agreement on wages to be paid.” Giuliani v. Polysciences, Inc., 275 F. Supp.3d

564, 577 (E.D. Pa. 2017) (citation and punctuation omitted).

      “Where an employee does not work under a written employment contract or

collective bargaining agreement, the employee will have to establish the formation of

an implied oral contract to recover under the WPCL.” Oxner v. Cliveden Nursing &

Rehab. Ctr. PA, L.P., 132 F. Supp.3d 645, 649 (E.D. Pa. 2015) (citing De Asencio v. Tyson

Foods, Inc., 342 F.3d 301 (3d Cir. 2003)). Under Pennsylvania law, to establish an

enforceable contract, plaintiff must show (1) a mutual intention to be bound by an


                                           10
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 11 of 15




agreement, (2) terms that are sufficiently definite to be enforceable, and (3)

consideration. See Century Indem. Co. v. Certain Underwriters at Lloyd's, London, 584

F.3d 513, 533 (3d Cir. 2009). Terms are sufficiently definite where a “reasonably

certain basis exists upon which a court could grant an appropriate remedy.” Geisinger

Clinic v. Di Cuccio, 606 A.2d 509, 512 (Pa. Super. 1992); see also Sloan v. Frascella, No.

CIV.A. 12-3609, 2013 WL 4433366, at *3 (E.D. Pa. Aug. 16, 2013) (“In oral agreements,

vague statements that fail to include material terms, are indicia that agreements are

too uncertain to be enforced.”).

      Neither Mr. Clum’s promise about Ms. Keich’s compensation nor Mr. Rose’s

promise about additional Class B membership units is sufficiently definite to form an

enforceable contract. Mr. Clum’s statement that Ms. Keich’s compensation “would not

go backwards” lacks specificity. For example, Mr. Clum did not discuss an exact

amount of compensation or how Ms. Keich would be compensated (e.g., bonuses or

base pay). Similarly, Mr. Rose’s promise to award Ms. Keich Class B shares is too

indefinite to be enforced. Mr. Rose and Ms. Keich did not, for example, agree to a

number of shares or when Class B shares would be awarded. Given the lack of

specificity around the two promises, the Court concludes Ms. Keich did not establish

a contractual obligation necessary for her WPCL claim.

      Lastly, in the Amended Complaint, Ms. Keich alleges that WWEO failed to pay

out PTO compensation owed to her at the time her employment ended. But Ms. Keich

does not identify a contract or a term that entitles her to payment for the PTO. Nor

does the Court see such a contract or agreement on the record. Moreover, Ms. Keich

did not respond to WWEO’s argument that her PTO was converted to unlimited PTO,


                                           11
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 12 of 15




which made it ineligible for payment. As a result, Ms. Keich failed to establish that

WWEO breached a contractual obligation to pay her earned wages.

             2.     Breach of contract

      Ms. Keich also claims that WWEO breached the Whistleblower and Anti-

Relation Policies in the 2018 Handbook when it fired her. Pennsylvania presumes

employment to be at will, meaning that either an employer or employee may

terminate employment at any time, for any or no reason. Hardee-Guerra v. Shire

Pharm., 737 F. Supp.2d 318, 325 (E.D. Pa. 2010) (quoting Scully v. U.S. Wats, Inc., 238

F. 3d 497, 505 (4d Cir. 2001). To rebut this presumption, a plaintiff “must establish one

of the following: (1) an agreement for a definite duration; (2) an agreement specifying

that the employee will be discharged for just cause only; (3) sufficient additional

consideration; or (4) an applicable recognized public policy exception.” Janis v. AMP,

Inc., 856 A.2d 140, 144–45 (Pa. Super.2004) (cleaned up). Ms. Keich fails to establish

any of these four exceptions.

      The Handbook is neither an agreement for a definite duration nor one that

suggests Ms. Keich can only be fired for just cause. In fact, on the same page as the

Whistleblower Policy, the Handbook states that it “does not create contractual

obligations” and “nothing in this Handbook alters or modifies the at-will nature of

employment.” (ECF No. 45-4 at 5.) In such cases, courts decline to find the existence

of a contract. See, e.g., Landmesser v. United Air Lines, Inc., 102 F. Supp.2d 273, 280

(E.D. Pa. 2000) (“[Hanbook’s] explicit disclaimer of the formation of a contract nullifies

plaintiff's claim for breach of contract.”); LaVeglia v. TD Bank, N.A., No. 2:19-CV-01917-

JDW, 2020 WL 2512802 (E.D. Pa. May 15, 2020) (employer’s Parental Leave Policy did


                                           12
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 13 of 15




not alter the default rule of employment-at-will.). In addition, nothing on the record

suggests an exchange of additional consideration that would defeat the at-will

presumption.

       Ms. Keich argues that WWEO’s Whistleblower and Anti-Retaliation Policies

created a unilateral contract, so no additional consideration was required.

Pennsylvania courts recognize that provisions in a handbook, which offer additional

terms of employment, can “constitute a unilateral offer. . . which the employee accepts

by the continuing performance of his or her duties.” Braun v. Wal-Mart Stores, Inc., 24

A.3d 875, 941 (Pa. Super. 2011), aff'd, 630 Pa. 292, 106 A.3d 656 (2014) (citing Caucci

v. Prison Health Servs., Inc., 153 F. Supp.2d 605, 611 (E.D. Pa. 2001)). In such cases, the

provisions that comprise the unilateral contract are for incidental employment

benefits, such as overtime pay or vacation time, and do not alter employees’ at-will

employment status. See id. In Caucci, for example, the court held that a provision in

an employee handbook for overtime wages could constitute a unilateral contract.

Caucci, 153 F. Supp.2d at 611-12; see also Cathcart v. Micale, 402 F. Supp.3d 110, 114

(E.D. Pa. 2019), reconsideration denied, No. 2:19-CV-01852-JDW, 2019 WL 4466995

(E.D. Pa. Sept. 18, 2019) (employer’s promise not to retaliate against an employee was

not incidental or collateral to that employee’s at-will employment status); Knapp v.

Susquehanna Vill. Facility Operations, LLC, No. 3:18-CV-1941, 2019 WL 4671108 (M.D.

Pa. Sept. 24, 2019) (employee handbook provision for sick leave and vacation time

could constitute a unilateral contract).

       WWEO’s Whistleblower and Anti-Retaliation Policies are not incidental or

collateral to Ms. Keich’s at-will employment status. Ms. Keich alleges that her


                                            13
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 14 of 15




termination breached the Handbook. Thus, contrary to Ms. Keich’s assertions,

WWEO’s policies were not “incidental” to her at-will employment because, if they

were binding, they would have altered the at-will nature of her employment.

      D.     Claims Against WWEX, SMB, And TopCo

      Ms. Keich advances two theories of liability in support of her claims against

WWEX, SMB, and TopCo: (1) general agency principals and (2) joint employer theory.

She lacks evidence to support either theory. A joint employment relationship exists

when “two entities exercise significant control over the same employee.” Graves v.

Lowery, 117 F.3d 723, 727 (3d Cir. 1997) (citing N.L.R.B. v. Browning-Ferris Indus. of

Pennsylvania, Inc., 691 F.2d 1117, 1124 (3d Cir. 1982). District courts in this Circuit

have distilled joint employer analysis to three factors: “(1) authority to hire and fire

employees, promulgate work rules and assignments, and set conditions of

employment, including compensation, benefits, and hours; (2) day-to-day supervision

of employees, including employee discipline; and (3) control of employee records,

including payroll, insurance, taxes and the like.” Myers. Garfield & Johnson Ent.,679 F.

Supp.2d 598, 607 (E.D.Pa. 2010).

      None of these entities employed Ms. Keich because none of them controlled the

terms of her employment, such as the payroll system, HR, or IT matters. It does not

matter that Ms. Keich collected debt for other entities within the corporate family or

that, more generally, corporate affiliates benefitted from her work. WWEO was free

to have her do work that benefitted affiliates without converting her into an employee

of those companies. Nor does it matter that the Handbook defined “Company” as




                                          14
       Case 5:19-cv-02764-JDW Document 56 Filed 10/23/20 Page 15 of 15




“SMB.” Even though the Handbook discussed matters like compensation and HR, it

did not give SMB control over those functions for Ms. Keich’s employment.

      Ms. Keich also fails to establish that TopCo employed her because there is no

evidence that Mr. Rose acted as TopCo’s agent. The doctrine of apparent authority

applies to employment contracts as it would in any other contract. See id. at 614. To

recover under this theory, a plaintiff must demonstrate that her employer acted as the

agent of another entity. Id. Ms. Keich may believe that Mr. Rose’s promise was a

binding contract for TopCo’s units (i.e., Mr. Rose and/or WWEO owes Ms. Keich

TopCo shares), but it does not bind TopCo.

IV.   CONCLUSION

      The Court doesn’t know, and doesn’t have to decide, whether any Defendant

treated Ms. Keich unfairly. They might have. But she does not have evidence that they

broke the law during her employment or when they terminated her. So the Court will

grant the summary judgment motions. An appropriate Order follows.

                                       BY THE COURT:

                                       /s/ Joshua D. Wolson
                                       HON. JOSHUA D. WOLSON
                                       United States District Judge
October 23, 2020




                                         15
